United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1619
Issued: February 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2008 appellant filed a timely appeal from a February 22, 2008 decision of
the Office of Workers’ Compensation Programs denying her claim for a schedule award for
impairment to her right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has any permanent impairment to her right upper
extremity causally related to her October 19, 2005 employment injury.
FACTUAL HISTORY
On July 9, 1998 appellant, then a 42-year-old letter sorting machine operator and
distribution clerk, filed an occupational disease claim alleging that beginning on March 10, 1987
she developed bilateral carpal tunnel syndrome due to the repetitive motions of her hands and
wrists required while operating the letter sorting machine. On November 5, 1998 the Office
accepted her claim for bilateral carpal tunnel syndrome. She underwent a right carpal tunnel
release on January 14, 1999 and a left carpal tunnel release on April 8, 1999. Appellant returned

to work in a light-duty capacity on June 21, 1999. On March 31, 2000 the Office granted her a
schedule award for 10 percent impairment of each upper extremity, a total of 20 percent, from
December 6, 1999 to February 15, 2001 or 62.40 weeks.1
On April 26, 2006 appellant filed a new claim for a right shoulder injury. The claim was
accepted for right shoulder impingement syndrome, a right shoulder disorder of the bursae and
tendons and a cervical sprain and strain.2
On November 17, 2006 appellant underwent surgery consisting of right shoulder
arthroscopic repair of a superior labrum anterior to posterior (SLAP) lesion and subacromial
decompression debridement. There was no significant evidence of impingement at the outlet and
no distal clavicle excision was required. The operative report indicated no evidence of a rotator
cuff tear. Appellant returned to full-time limited duty on February 27, 2007. On September 29,
2007 she filed a claim for a schedule award for impairment to her right shoulder. An October 5,
2007 electromyogram of appellant’s right shoulder was reported as normal.
In an October 25, 2007 report, Dr. Gerald L. Murtagh, an attending Board-certified
orthopedic surgeon, stated that appellant was treated for a right shoulder injury and underwent
arthroscopic surgery on November 17, 2006. Appellant was performing her regular job and had
reached maximum medical improvement following her surgery one year previously.
Dr. Murtagh noted that appellant occasionally had mild aching and discomfort in her right
shoulder and occasional difficulty with repetitive use in the forward flexed, overhead position.
Appellant did not have any significant pain and was not taking any ongoing medications for her
condition. Dr. Murtagh stated that appellant had full range of motion of the right shoulder and
no evidence of atrophy or ankylosis. He stated that she had five percent impairment of her right
shoulder but did not explain how he determined her impairment.3
On December 6, 2007 Dr. Ronald Blum, an Office medical adviser, stated that
Dr. Murtagh’s October 25, 2007 report was not sufficient to establish whether appellant had any
right shoulder impairment. He recommended that the Office refer appellant to a Board-certified
medical specialist for an impairment evaluation with findings on physical examination and
reference to the applicable sections of the A.M.A., Guides.
On January 2, 2008 the Office referred appellant, together with a statement of accepted
facts and copies of medical records to Dr. Christopher E. Cenac, a Board-certified orthopedic
surgeon, for an impairment rating of her right shoulder.
1

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of an upper extremity. 5 U.S.C. § 8107(c)(1). Multiplying 312 weeks by 10 percent equals 31.20 weeks of
compensation for each upper extremity or a total of 62.40 weeks.
2

This is a combined case which includes OWCP File No. xxxxxx320, accepted for bilateral carpal tunnel
syndrome and OWCP File No. xxxxxx800, accepted for right shoulder impingement syndrome, a right shoulder
disorder of the bursae and tendons and a cervical sprain and strain, sustained on October 19, 2005.
3

The record shows that in an October 12, 2007 letter the Office asked Dr. Murtagh to provide an impairment
rating with pertinent objective findings and reference to applicable sections of the American Medical Association,
Guides to the Evaluation of Permanent Impairment. Dr. Murtagh did not provide such a rating.

2

In a report dated January 21, 2008, Dr. Cenac reviewed the medical history and provided
findings on physical examination. Appellant had normal range of motion in her right shoulder,
normal sensation to pinprick and light touch in her shoulder and hands. Dr. Cenac measured
appellant’s right shoulder forward elevation (flexion) of 140 degrees, abduction of 140 degrees,
adduction of 30 degrees, external rotation of 90 degrees and internal rotation of 40 degrees. He
did not provide a measurement for right shoulder extension. Measurements of both shoulders
above and below the elbow were equal and symmetrical. There was no shoulder atrophy. Reflex
testing was normal in her right shoulder. An x-ray revealed minimal postsurgical changes
involving the acromioclavicular (AC) joint. There was no hardware in appellant’s right shoulder
from her surgery, all joint surfaces were intact and there was no evidence of arthritic changes.
Dr. Cenac stated that, based on the fifth edition of the A.M.A., Guides, appellant had no
anatomical impairment or residuals due to her October 19, 2005 right shoulder injury.
In a February 19, 2008 report, Dr. Blum noted that Dr. Cenac found normal range of
motion in appellant’s right shoulder and determined that there was no anatomical impairment as
a result of her October 19, 2005 employment injury. Dr. Blum stated that she had no right
shoulder impairment based on Dr. Cenac’s evaluation.
By decision dated February 22, 2008, the Office denied appellant’s claim on the grounds
that the evidence failed to establish that she had any upper extremity impairment causally related
to her October 19, 2005 accepted shoulder conditions.4
LEGAL PRECEDENT
The schedule award provision of the Act5 and its implementing regulations6 set forth a
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
ANALYSIS
In a report dated January 21, 2008, Dr. Cenac stated that appellant had normal range of
motion in her right shoulder, normal sensation to pinprick and light touch in her shoulder and
hands. He measured right shoulder flexion of 140 degrees, abduction of 140 degrees, adduction
4

Subsequent to the February 22, 2008 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

A.M.A., Guides (5th ed. 2001).

3

of 30 degrees, external rotation of 90 degrees and internal rotation of 40 degrees. Measurements
of both shoulders above and below the elbow were equal and symmetrical. There was no
shoulder atrophy. Reflex testing was normal in appellant’s right shoulder. An x-ray revealed
minimal postsurgical changes involving the AC joint. Dr. Cenac stated that, based on the fifth
edition of the A.M.A., Guides, appellant had no anatomical impairment or residuals due to her
October 19, 2005 right shoulder injury. The Board finds that his evaluation is insufficient to
establish appellant’s right shoulder impairment. Although Dr. Cenac stated that appellant had
normal range of motion in her right shoulder, the A.M.A., Guides provides for impairment based,
on some of his range of motion findings. According to Figure 16-40 at page 476 of the A.M.A.,
Guides and 140 degrees of flexion equals three percent impairment. Figure 16-43 at page 477
provides for two percent impairment for 140 degrees of abduction and one percent for 30 degrees
of adduction. There is no impairment for 90 degrees of external rotation according to Figure 1646 at page 479. However, Figure 16-46 provides that 40 degrees of internal rotation equals three
percent impairment. Additionally, Dr. Cenac did not provide a measurement for appellant’s right
shoulder extension which is required for shoulder impairment rating based on the A.M.A.,
Guides. Due to these deficiencies, his January 21, 2008 evaluation is not sufficient to establish
appellant’s right shoulder impairment. The case will be remanded for further development on
the issue of appellant’s entitlement to a schedule award for right shoulder impairment.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand the Office
should obtain a thorough examination and evaluation of appellant’s right shoulder and an
impairment rating based on complete physical findings and the applicable sections of the
A.M.A., Guides. After such further development as the Office deems necessary, it should issue
an appropriate decision on appellant’s claim for a schedule award for her right shoulder.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 22, 2008 is set aside and the case is remanded for
further action consistent with this decision of the Board.
Issued: February 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

